 1   KEITH D. KARNES, OSB # 033521
 2
     keith@rankkarneslaw.com
     Rank & Karnes Law, P.C.
 3   2701 12th St SE
     Salem, OR 97302
 4   Tel (503) 385-8888
 5   Fax (503) 385-8899

 6

 7

 8
                                 UNITED STATES BANKRUPTCY COURT
 9
                                     FOR THE DISTRICT OF OREGON
10

11
                                                        Case No.: 20-60777-pcm12
12   In re:
                                                        DECLARATION OF DANIEL HAFNER IN
13        SILVER MOUNTAIN FARMS, LLC                    SUPPORT OF FIRST DAY MOTIONS
14

15                              Debtor-in-possession,

16

17            I, Daniel Hafner, declare that:
18
              I am the sole owner of Silver Mountain Farms, LLC (“the Farm”). I have filed chapter
19
     12 bankruptcy for the Farm because my loans with KeyBank and Wilbur-Ellis have come due
20

21
     and payable in full and I have not been able to obtain replacement financing.

22            Silver Mountain Farms runs a grass seed and hazelnut farm that currently has five
23
     employees plus me providing the labor. The outstanding wages for the employees are
24
     approximately $1,140. I need spot spraying, working ground maintaining equipment so that I
25
     can have a productive harvest this year. However, the only money that is available to me is the
26

27   money upon which KeyBank and Wilbur-Ellis have a lien.

28   DECLARATION OF DANIEL HAFNER IN SUPPORT OF FIRST DAY MOTIONS- 1
                                                                         Rank & Karnes Law, P.C.
                                                                         2701 12th St SE
                                                                         Salem, OR 97302
                                                                         Telephone (503) 385-8888
                                                                         Facsimile (503) 385-8899


                             Case 20-60777-pcm12        Doc 7    Filed 03/18/20
 1

 2

 3            I believe the Farm can repay all creditors in full over time. The banks had previously
 4
     renewed the farm’s loans until this year. Now, the lenders are unwilling to renew the farm’s
 5
     loans.
 6

 7
              I hereby declare that the above statement is true to the best of my knowledge and belief,

 8   and that I understand it is made for use as evidence in court and is subject to penalty for perjury.
 9

10            Dated March 17, 2020.                        /s/ Daniel Hafner
                                                           Daniel Hafner
11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28   DECLARATION OF DANIEL HAFNER IN SUPPORT OF FIRST DAY MOTIONS- 2
                                                                           Rank & Karnes Law, P.C.
                                                                           2701 12th St SE
                                                                           Salem, OR 97302
                                                                           Telephone (503) 385-8888
                                                                           Facsimile (503) 385-8899


                            Case 20-60777-pcm12          Doc 7    Filed 03/18/20
 1                                   CERTIFICATE OF SERVICE
 2          I, Keith Karnes, certify that I filed the forgoing document via ECF which will in turn
      serve:
 3

 4
        KEITH D KARNES on behalf of Debtor-in-possession Silver Mountain Farms, LLC
        keith@rankkarneslaw.com patricia@rankkarneslaw.com
 5      9982680420@filings.docketbird.com KarnesKR42869@notify.bestcase.com
 6      Virginia Andrews Burdette
 7
        vab@andrewsburdette.com ta@andrewsburdette.com vbch12tr@seanet.com

 8      Gina Anne Johnnie
        gina@shermlaw.com beth@shermlaw.com darlene@shermlaw.com
 9

10      US Trustee, Eugene
        USTPRegion18.EG.ECF@usdoj.gov
11

12

13   via First Class mail:

14   KeyBank National Association                                Virginia Burdette, Trustee
     Christopher M Gorman, President                             5506 6th Ave S, Suite 207
15
     127 Public Square                                           Seattle, WA 98108-2553
16   Cleveland, OH 44114-1217

17   Wilbur-Ellis Company                                        US Trustee, Eugene
     Registered Agent Solutions, Inc., RA                        405 E 8th Avenue #1100
18
     8130 SW Beaverton-Hillsdale Highway                         Eugene, OR 97401
19   Portland, OR 97225-1845

20   Daniel Hafner
     PO Box 53
21
     Lyons, OR 97358
22

23
      DATED March 18, 2020.
24

25
                                                 /s/ Keith D. Karnes
                                                 Keith D. Karnes, OSB # 033521
26
                                                 Attorney for Debtor-in-possession
27

28   DECLARATION OF DANIEL HAFNER IN SUPPORT OF FIRST DAY MOTIONS- 3
                                                                        Rank & Karnes Law, P.C.
                                                                        2701 12th St SE
                                                                        Salem, OR 97302
                                                                        Telephone (503) 385-8888
                                                                        Facsimile (503) 385-8899


                             Case 20-60777-pcm12       Doc 7    Filed 03/18/20
